—Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him, after a bench trial, of assault in the first degree and criminal possession of a weapon in the fourth degree, defendant argues that the proof is legally insufficient with respect to both convictions and that the verdict is against the weight of the evidence. We disagree (see, People v Bleakley, 69 NY2d 490, 495). Defendant relies on the statement of County Court at sentencing that it relied solely on the testimony of the police officers, the testimony of defendant that placed the gun in his hands, and the physical evidence at the crime scene in finding defendant guilty. The court stated that the People’s other witnesses "lacked credibility completely, and there’s no question about that.” When the court rendered its verdict of guilty it found the evidence sufficient to sustain the charges. The comments made by the court at sentencing six weeks later do not impact the sufficiency of the evidence to sustain the conviction. The verdict is not against the weight of the evidence. Finally, defendant’s sentence is neither harsh nor excessive. (Appeal from Judgment of Erie County Court, D’Amico, J.—Assault, 1st Degree.) Present—Green, J. P., Pine, Wesley, Callahan and Davis, JJ.